DETAILED ACTION
The following Second Non-Final office action is in response to application 17/029,036 filed on 6/21/2022.
Status of Claims
Rejections under 35 USC 101 are withdrawn. New rejections are issued under 35 USC 103. Claims 1-17 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Bielczynski et al, US Publication No. 20200019978 A1 in view of
Shin et al, US Publication No. 20200057918 A1, hereinafter Shin. As per,

Claim 1
Bielczynski teaches
A computerized method for implementing a multi-layered system for heterogeneous pricing decisions by continuously learning a market dynamic and a hotel dynamic comprising: with one or more computer processors: 
collecting a set of data from a set of relevant providers, wherein the set of data from the set of relevant providers comprises a hotel data, a competitor data, a market data, and a market pricing; (Bielczynski [0035] “FIG. 2 is a system diagram illustrating sources of data bringing information to a central database for the system … A database 170 is connected to a plurality of data sources, for the acquisition of diverse and large amounts of information … Another data source may include data from the parent hotel itself 260, including reservation data from a central reservation system 262, and data about the properties from a property management system 261 … An online travel agency (“OTA”) 230 may also provide data to a hotel, regarding the number of queries made about the hotel, number of customers currently travelling to the area the hotel is located in … Other data sources may include occupancy revenue forecasting 210, and competition price forecasting 220 … a competition price forecasting application 220 provides data on competition pricing”)
[…] , wherein the set of data from the relevant providers comprises a set of hotel data, a set of competitor data, a set of market data, and a set of market pricing data, […]; (Bielczynski [0035] “FIG. 2 is a system diagram illustrating sources of data bringing information to a central database for the system … A database 170 is connected to a plurality of data sources, for the acquisition of diverse and large amounts of information … Another data source may include data from the parent hotel itself 260, including reservation data from a central reservation system 262, and data about the properties from a property management system 261 … An online travel agency (“OTA”) 230 may also provide data to a hotel, regarding the number of queries made about the hotel, number of customers currently travelling to the area the hotel is located in … Other data sources may include occupancy revenue forecasting 210, and competition price forecasting 220 … a competition price forecasting application 220 provides data on competition pricing”)
[…]
[…]
[…]
[…]
[…]
building a price-sensitive demand model using the training data; (Bielczynski fig. 6; [0039] “FIG. 6 is an exemplary illustration of a price-demand curve fitting data for a selected room and stay-date at a given location”)
[…]
with the prediction data set, optimizing a price for a specified set of dates for a specific hotel; and (Bielczynski [0039] “FIG. 6 is an exemplary illustration of a price-demand curve fitting data for a selected room and stay-date at a given location … an optimal solution for maximum profit be found on this graph”)
providing a price-sensitive demand model, wherein the price recommender utilizes a machine-learning gradient boosting framework […] to build the price-sensitive demand model.  (Bielczynski [0033] “Our invention uses flexible machine learning algorithms such as for example neural nets to come up with optimal pricing for a plurality of hotels;” [0038] “A market simulator 510 exists which may be fed data from a price optimization engine 420, which then simulates a market using all data available from a price optimization engine 420 to attempt to simulate the numbers and data of a plausible, real hotel marketplace. A demand forecaster 520, competition price forecaster 540, and remaining capacity forecaster 550 are fed data from a market simulator, in an attempt to cope with the simulated and dynamically changing data … The combined data from these exercises may be fed back into a price optimization engine 420 so that data from simulated scenarios may be used to further refine pricing strategies for a parent hotel”)
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
implementing an extract, transform, load (ETL) operation on the set of data from the set of relevant providers […] wherein the ETL operation comprises an ingestion of a multi-textured data of the set of data from the set of relevant providers into a big data storage for use on an on-demand basis; (Shin [0008] “storing the historical transaction data … and transforming, by the computer system, the historical transaction data into a different format”)
implementing one or more specified data cleaning operations on the set of data from the set of relevant providers to generate a cleaned data set wherein the data cleaning operations comprise a data curation process that modifies the data to ensure that it is free of an irrelevant data and an incorrect information data; (Shin [0008] “ cleaning, by the computer system, the historical transaction data”)
implementing one or more specified feature engineering operations on the cleaned data set; (Shin [0054] “constructing negative examples in a data-driven way so that the AI models are trained over reasonably well-balanced training datasets”)
generating a training data set; -2-Application No. 16669962 (Shin [0005] “determining, by the computer system, a training set for a machine learning algorithm for the AI”)
generating an evaluation data set; (Shin [0005] “ deriving, by the computer system, augmented data from the historical transaction data, where the augmented data that is derived includes negative examples relating to fictional non-purchase decisions for the set of resources”)
generating a test data set; (Shin [0005] “ deriving, by the computer system, augmented data from the historical transaction data, where the augmented data that is derived includes negative examples relating to fictional non-purchase decisions for the set of resources”)
with the price-sensitive demand model, generating a prediction data set; (Shin [0008] “the set of prices is predicted by the AI based on the predicted demand”)
[…] and Expectation-Maximization algorithm […]. (Shin [0108] “Using isotonic functions like logistic curves enforces that demand is inversely proportional to the price, thus eliminating non-sense results such as an increase in price corresponds to increases in demand, based on which the price is set to infinity for an infinite amount of sales. This also avoids overfitting due to function smoothness via its monotonicity”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bielczynski’s hotel price optimization to include transforming and cleaning data, generating evaluation sets and a prediction data set in view of Shin in an effort to improve the machine learning model’s prediction results (see Shin ¶ [0042] & MPEP 2143G).
Claim 2
Bielczynski teaches
wherein the hotel data comprises a set of hotel reservations data. (Bielczynski [0006] “a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made)”) 
Claim 3
Bielczynski teaches
wherein the hotel data comprises a set of market level reservations data.  (Bielczynski [0006] “a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior”)
Claim 4
Bielczynski teaches
wherein the hotel data comprises a set of hotel sell rates data. (Bielczynski [0006] “ a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior comprising of competitors' behavior (historical and future prices”) 
Claim 5
Bielczynski teaches
wherein the hotel data comprises a set of competitor hotel's sell rates data.  (Bielczynski [0006] “ a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior comprising of competitors' behavior (historical and future prices”)
Claim 6
Bielczynski teaches
wherein the hotel data comprises a set of market level pricing data.  (Bielczynski [0006] “ a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior comprising of competitors' behavior (historical and future prices”)
Claim 7
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
wherein the one or more specified data cleaning operations on the set of data from the set of relevant providers comprises an imputation operation on a set of missing data and a removal of erroneous values and outliers.  (Shin [0079] “subjecting the data to quality control using automated tools and removing erroneous data”)
The rationales to modify/combine the teachings of Bielczynski with/and the teachings of Shin are presented in the examining of claim 1 and incorporated herein.
Claim 8
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
wherein the one or more specified feature engineering operations on the cleaned data set comprises applying a domain knowledge enabled operation on the cleaned data set and creating one or -3-Application No. 16669962more specified features that are used to derive an insight from an original data source, wherein the original data sources comprises a hotel reservations data, a market reservations data, a competitor sell rates data, an events data, a weather data and a market sell rates data.  (Shin [0054] “constructing negative examples in a data-driven way so that the AI models are trained over reasonably well-balanced training datasets”)
The rationales to modify/combine the teachings of Bielczynski with/and the teachings of Shin are presented in the examining of claim 1 and incorporated herein.
Claim 9
Bielczynski teaches
wherein the hotel training set comprises information on historical occupancy data, from the set of relevant providers data, RevPAR data, hotel pricing data, competitor set pricing data, market occupancy data, market an Average daily rate (ADR) data, a market RevPAR (revenue per available room) data, an optional events […]. (Bielczynski fig. 7; [0040] “average pricing, for stays over a one-day period;” [0006] “a system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior comprising of competitors' behavior (historical and future prices and room availabilities), guest behavior (reservation and cancellation rates, price elasticity, reviews) and external factors (actual and forecasted weather conditions, events);” [0035] “Other data sources may include occupancy revenue forecasting 210”)
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
[…] and a seasonality factor data.  (Shin [0119] “Demand for products can vary by time of day, day of week, week of year, season, weather, and local events among other factors. The resource allocation system takes these factors into account using the AI engine”)
The rationales to modify/combine the teachings of Bielczynski with/and the teachings of Shin are presented in the examining of claim 1 and incorporated herein.
Claim 10
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
wherein the seasonality factor data comprises a demand on a weekly, a demand on a monthly, a demand on a quarterly level, and a lead time/Days Before Arrival of an arrival date.  (Shin [0119] “Demand for products can vary by time of day, day of week, week of year, season, weather, and local events among other factors. The resource allocation system takes these factors into account using the AI engine”)
The rationales to modify/combine the teachings of Bielczynski with/and the teachings of Shin are presented in the examining of claim 1 and incorporated herein.
Claim 11
Bielczynski does not explicitly teach, Shin however in the analogous art of price optimization teaches
wherein a set of parameters of the price-sensitive demand model are determined using an expectation-maximization algorithm with one or more machine learning algorithms that are structured optimally to overcome an overfitting or an underfitting for a learning process.  (Shin [0108] “Using isotonic functions like logistic curves enforces that demand is inversely proportional to the price, thus eliminating non-sense results such as an increase in price corresponds to increases in demand, based on which the price is set to infinity for an infinite amount of sales. This also avoids overfitting due to function smoothness via its monotonicity”)
The rationales to modify/combine the teachings of Bielczynski with/and the teachings of Shin are presented in the examining of claim 1 and incorporated herein.
Claim 12
Bielczynski teaches
wherein the specified set of forecasted demand comprises a forecasted rooms sold data set.  (Bielczynski [0006] “system for dynamic revenue management that incorporates an analysis of a multitude of data, such as internal hotel's situation (available rooms, number and rates of reservations already made), market behavior comprising of competitors' behavior (historical and future prices and room availabilities)”)
Claim 13
Bielczynski teaches
wherein the specified set of optimized rates comprises a recommended sell rate.  (Bielczynski [0034] “A property management engine 110 may communicate a variety of property and reservation information to an optimizer engine 120 to aid in the creation of an optimal price”)
Claim 14
Bielczynski teaches
wherein only hotel reservations and hotel sell-rates are required to recommend sell rates while other data sources are optional, (Bielczynski fig. 1; [0034] “A property management engine 110 may communicate a variety of property and reservation information to an optimizer engine 120 to aid in the creation of an optimal price”)
wherein as data streams are ingested into the system on an iterative process, the price-sensitive model is continuously re-trained.  (Bielczynski [0007] “a system for dynamic pricing and booking of short-term stay accommodation is disclosed, comprising: … receive and store real time information about properties, room availability, and reservations made; and send the real time information about properties, room availability, and reservations made to a price optimizing engine …  dynamically set pricing for short-term stay accommodations based on the plurality of pricing information and the plurality of data about external factors, using machine learning algorithms”)
Claim 15
Bielczynski teaches
wherein the machine-learning -4-Application No. 16669962gradient boosting framework implements a tree-based learning algorithm to build the price-sensitive demand model.  (Bielczynski [0038] “ The combined data from these exercises may be fed back into a price optimization engine 420 so that data from simulated scenarios may be used to further refine pricing strategies for a parent hotel”) 
Claim 16
Bielczynski teaches
wherein the optimized revenue value is calculated by using a forecasted rooms sold value and an optimized sell rate.  (Bielczynski [0035] “As part of a price optimization system 120, an occupancy revenue forecasting application 210 may provide data and calculations on estimated revenue from a given occupancy level, or provide chart or table data for numerous different occupancy levels and the expected revenue from such occupancy levels”)
Claim 17
Bielczynski teaches
wherein the sell rate objective of a hotel is interchangeable from maximizing revenue to maximizing the occupancy of the hotel. (Bielczynski [0035] “As part of a price optimization system 120, an occupancy revenue forecasting application 210 may provide data and calculations on estimated revenue from a given occupancy level, or provide chart or table data for numerous different occupancy levels and the expected revenue from such occupancy levels”)

	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190220496 A1; US 20190026660 A1; US 20140222518 A1; Maestre et al, Reinforcement Learning for Fair Dynamic Pricing, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624